IN THE SUPERIOR C()URT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
V. )
)
JEREMIE CAMPBELL, ) Cr. A. No. 1705012271
)
Defendant. )
)
)
)
)

Subrnitted: December 6, 2017
Decided: December 7, 2017

On Defendant Jeremie Campbell’S Motion to Suppress. DENIED.

OPINION

Katherine C. Butler, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State of Delaware.

Elise K. Wolpert, Esquire, and Eugene J. Mauer, Jr., Wilmington, Delaware,
Attorneys for Defendant.

SCOTT, J.

Finding of Fact

On May l9, 2017, Corporal Davis (“Cpl. Davis”) of the Middletown Police
Department was driving his patrol vehicle southbound on New Street in Middletown,
Delaware. Cpl. Davis was driving directly behind a black Jeep. Cpl. Davis noticed
that the Jeep seemed to be traveling above the reasonable rate of speed for the area.
Cpl. Davis testified that there is not a posted speed but the reasonable rate of speed
for the area is 25 miles per hour. He testified that he was approximately 50 feet
behind the vehicle, and about 27 to 30 feet behind the vehicle when he saw the
vehicle turn onto Cole Boulevard. Cpl. Davis testified that he did not see the vehicle
for ten seconds, and when he turned onto Cole Boulevard the vehicle was halfway
down the block. Evidence presented at the hearing showed that Cole Boulevard is
0.3 miles long. Thus the vehicle had traveled approximately 0.15 miles. Cpl. Davis
stated that based on his experience as an officer and as a driver, Cpl. Davis
determined that the driver was going approximately 50 or 60 miles per hour. Based
on this determination, Cpl. Davis stopped the vehicle.

Discussion
The only issue Defendant contests is the Stop of the vehicle. The Court

previously indicated to the parties it will only rule on the merits of the case. On a

motion to suppress, “a court must engage in a two-prong inquiry.”l First, the court
must determine “whether the movant has standing to contest the search or seizure,”2
and if so, then the court looks at “the validity of the police conduct.”3 If the court
determines that the defendant lacks standing, “the inquiry ends, and the evidence
will not be suppressed.”4 “To have standing to contest a search or seizure, the movant
must have had a ‘legitimate expectation of privacy in the invaded place’ .”5 The Court
asked the parties to file supplemental briefing on whether Defendant had standing to
contest the stop because he was a passenger in the vehicle and there was no evidence
that he owned or controlled the vehicle. The parties did not seem to press this issue,
but the Court believes that the parties should be aware of, and take interest in the
issue. lt was the Court’s thinking that the parties would address the inconsistencies
between Brena’lin v. California, a 2007 United States Supreme Court decision cited
by both the Defense and the State, and Chisholm v. State, a 2010 Delaware Supreme
Court decision. In Brendlin, the United States Supreme Court unanimously held that

a passenger in a vehicle during a traffic stop is “seized” under the Fourth

 

1 Aiken v. State, 2017 WL 4792211, at *2 (Del. Oct. 23, 2017)(citing Hanna v. State,
591 A.2d 158, 162 (Del. 1991)).

2 Id.

3 Id. “A defendant carries the burden of demonstrating standing to challenge the
search and seizure.” State v. Hamilton, 2017 WL 4570818, at *6 (Del. Super. Oct.
12, 2017)(citations omitted).

4 Aiken v. State, 2017 WL 4792211, at *2.

5 Ia'.

3

Amendment and therefore may challenge the validity of the trach stop.6 However,
three years after the Brendlin decision, this State’s Supreme Court held that a
defendant did not have standing to challenge a vehicle stop because the defendant
was a passenger and the defendant “did not own the vehicle.”7 Still, Delaware case
law acknowledges the Brendlz`n proposition that passengers, like the driver, are
seized during a traffic stop for the purposes of the Fourth Amendment.8 This is
where the confusion lies. On one hand the court acknowledges that the driver and

the occupants of a vehicle are seized for the purposes of the Fourth Amendment, yet

 

6 Brendlz`n v. Caliform`a, 551 U.S. 249, (2007).

7 Chisholm v. State, 2010 WL 424241, at *2 (Del. Feb. 4, 2010). It seems that post-
Chisholm case law is consistent with the Chisholm determination See Aiken v. State,
2017 WL 4792211, at *4 (Del. Oct. 23, 2017)(discussing standing and reasonable
expectation of privacy as a passenger in a vehicle); State v. Hall, 2017 WL 1449915,
(Del. Super. Apr. 21, 2017); State v. Howard, 2015 WL 7259584,(De1. Super. Nov.
16, 2015). See also State v. Dempster, 2016 WL 749994, at n.1 (Del. Super. Feb. 26,
2016)(n0ting that the “more recent Chz'solm decision does not address the Brena’lin

case and the two apparently conflict”).
8 See West v. State, 143 A.3d 712, (Del. 2016)(“When law enforcement directs a

driver to stop her car, the State has ‘seized’ the car and its occupants, and the
protections of the Fourth amendment apply.”); Cropper v. State, 2015 WL 545 3097,
(Del. Sept. 16, 2015)(“During a lawiiil stop, a police officer may order both the
driver and passengers out of the vehicle pending completion of the traffic stop. At
that point, ‘all passengers are subject to some scrutiny’.”); Staffora' v. Stale, 2012
WL 6031276, (Del. Dec. 4, 2012)(“When a police officer stops a car, he seizes the
car and its occupants under the Fourth Amendment to the United States
Constitution.”); Murray v. State, 45 A.3d 670, 682-83 (Del. 2012)(“A traffic stop
results in a seizure of the passengers as well as the driver”); Loper v. State, 8 A.3d
1169, 1172-73 (Del. 2010)(“The United States Supreme Court has observed that
during a routine traffic stop, all passengers are subject to some scrutiny”).

4

some case law suggests that a passenger cannot challenge the stop of a vehicle.
Consequently, the latter seems to contradict the United States Supreme Court
Brendlin decision. Neither the State nor the Defense acknowledged the Chisholm
decision, which is nearly identical to the present scenario and similar to the facts
before the Supreme Court in Brena'lin.

Regardless whether Defendant has standing to challenge the stop, Cpl. Davis
had reasonable articulable suspicion to stop the vehicle for speeding The Fourth
Amendment to the United States Constitution “guarantees ‘the right of the people to

be secure in their persons, houses, papers and effects, against unreasonable searches

and seizures’.”9

When law enforcement directs a driver to stop her car, the State has
“seized” the car and its occupants, and the protections of the Fourth
Amendment apply. But it is only those searches and seizures that are
“unreasonable” that run afoul of the Fourth Amendment ln the traffic
stop context, under established law since Terry v. Ohio, a seizure is
reasonable when a law enforcement officer conducts a brief
investigatory traffic stop based on reasonable and articulable suspicion
of criminal activity.l°

The court looks at the “reasonableness of the officer’s suspicion of criminal
activity,” and the facts are “judged against an objective standard.”ll However, under

Delaware law “the court can also ‘combin[e] objective facts with such an officer’s

 

9 Wesz v. Szaze, 143 A.3d 712, 715 (De1.2016).
10 Id. at 716
11 Id.

subjective interpretation of those facts’.”12 To determine if there was reasonable
articulable suspicion of criminal activity, the court looks at the totality of the
circumstances and “the factual and practical considerations of everyday life on
which reasonable and prudent [people], not legal technicians, act.”13

At the suppression hearing, Defense counsel argued that based on Cpl. Davis’
testimony the vehicle must have been going 108 miles per hour. This calculation is
contrary to the principles of physics. lt is well settled that the mathematical equation
to determine speed is distance divided by time (s=d/t). Cpl. Davis testified that it
took approximately 10 seconds for the vehicle to travel halfway down Cole
Boulevard which is 0.3 miles. Thus, the vehicle traveled approximately 0.15 miles
in 10 seconds, or .00278 hours.14 Plugging these numbers into the equation, s=d/t,
the values are:

speed = (0.15 miles)/(.00278 hours)= 53.957 miles per hour.

This value is consistent with Cpl. Davis’ testimony. He testified that based on his

experience as an officer in Middletown, knowing the area well, and as a driver for

 

12 Id.

13 West, 143 A.3d at 717.

14 Time in this equation is 10 seconds. To properly calculate the speed in terms of
“miles per hour”, the time in seconds must be converted into hours. To convert
seconds into hours you must divide the time in seconds by 60 to convert the seconds
to minutes. Then you must divide the time in minutes by 60 in order to convert the
minutes into hours. Here time equals: (10 seconds)/60 = (0.1667 minutes)/60 =
0.00278 hours. Thus, 10 seconds is approximately 0.00278 hours.

6

§

many years, the vehicle was traveling above the reasonable speed for the area.
Without the aid of a mathematical equation, Cpl. Davis testified that he believed
from his experience that the vehicle was traveling approximately 50 miles per hour.
This approximation is consistent with calculated speed based on the timing and
distance of the vehicle in respect to Cpl. Davis’ vehicle as he testified to at the
hearing. Additionally, to address Defendant’s original argument, there is no
requirement under Delaware law that a police officer must use a radar gun or some
other form of technology to determine a speeding violation.15 Based on the totality
of the circumstances Cpl. Davis had reasonable articulable suspicion that the vehicle

was speeding For the aforementioned reasons Defendant’s Motion to Suppress is

hereby DENIED.

IT IS SO ORDERED.

%//W>

The Honorable €alvin L. Scott, Jr.

 

15 See Chz`sholm, 2010 WL 424241, at *3 (Del. Feb. 4, 2010)(finding that the officer
had reasonable articulable suspicion to stop a vehicle for speeding, and the officer
did not use a radar gun).

7